United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0198
Issued: July 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal from a May 19, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $39,904.20; and (2) whether OWCP properly
determined that appellant was at fault in the creation of the overpayment of compensation,
thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that on October 11,
2004 appellant, then a 34-year-old transportation security screener, sustained several lumbar
spine injuries due to lifting a large bag. Appellant stopped work on January 2, 2005 and received
compensation from OWCP for periods of disability. On November 3, 2008 appellant’s
vocational rehabilitation counselor advised OWCP that she returned to full-time work on that
date as an enrollment counselor with a private-sector employer, the University of Phoenix.
On November 20, 2008 the employing establishment advised OWCP that appellant had
$579.64 in weekly pay comprised of $535.60 in wages, $10.64 in night differential pay and
$33.40 in Sunday premium pay and that she had $1,205.10 in annual holiday pay in the year
prior to her injury. On April 21, 2009 various payment history sheets and other documents were
added to the record. In a fiscal payment worksheet completed on April 21, 2009, it was reported
that appellant’s pay rate was incorrect from January 18, 2005 to November 2, 2008 and that she
was paid $847.36 per week, when she should have been paid $604.91 per week.
In an April 24, 2009 letter, OWCP advised appellant of its preliminary determination that
she received a $39,952.01 overpayment of compensation during the period January 18, 2005 to
November 2, 2008 because she received compensation based on an incorrect pay rate. It also
made a preliminary determination that appellant was at fault in creating the overpayment because
she knew or reasonably should have known that she was receiving compensation based on an
incorrect pay rate. In another April 24, 2009 letter, OWCP advised appellant of its preliminary
determination that she received a $2,007.14 overpayment of compensation because she
continued to receive compensation after she returned to work effective November 3, 2008. It
also made a preliminary determination that appellant was at fault in creating the overpayment
because she was reasonably aware that she could not accept dual benefits after returning to work.
In a May 27, 2009 decision, OWCP found that appellant received a $39,952.01
overpayment of compensation because she received compensation based on an incorrect pay rate
and that she was at fault in creating the overpayment, thereby precluding waiver of the
overpayment. Regarding the finding of fault, it determined that appellant had been advised in an
April 21, 2005 letter that she was receiving compensation for total disability and she knew or
should have known that she was not entitled to receive compensation at an incorrect weekly
amount for the period in question.2
In another May 27, 2009 decision, OWCP found that appellant received a $2,007.14
overpayment of compensation and that she was at fault in creating the overpayment, thereby
precluding waiver of the overpayment. Regarding the fault determination, it determined that
appellant had been advised in an April 21, 2005 letter that she was receiving compensation for
total disability and noted that after she returned to duty on November 3, 2008 she knew or should
have known that she was not entitled to compensation for total disability for the period in
question.3
2

OWCP requested that appellant make arrangements to repay the $39,952.01 overpayment.

3

OWCP requested that appellant make arrangements to repay the $2,007.14 overpayment.

2

By order dated April 13, 2010, the Board reversed the May 27, 2009 decisions of
OWCP.4 The Board found that OWCP did not provide adequate facts and findings regarding
how the claimed $39,952.01 and $2,007.14 overpayments of compensation were created.
The record contains an OWCP fiscal payment worksheet completed on June 13, 2014 in
which it was reported that appellant was paid based on a weekly pay rate of $847.36 for the
period January 18, 2005 to November 2, 2008. The worksheet also contains a calculation
regarding how much appellant would receive for the period January 18, 2005 to November 2,
2008 if the payments were based on a weekly pay rate of $604.62 per week. It was noted,
without explanation, that appellant was only entitled to a weekly pay rate of $604.62 per week.
The document lists appellant’s date-of-injury pay rate as $13.39 per hour, and lists night
differential as $10.64 per week, Sunday pay as $33.40 per week, and holiday pay as $23.18 per
week.
In an October 30, 2014 letter, OWCP advised appellant of its preliminary determination
that she received a $39,904.20 overpayment of compensation during the period January 18, 2005
to November 2, 2008, noting that she was paid compensation for this period “using the incorrect
weekly pay rate of $847.36 instead of the correct weekly pay rate of $604.62, after returning to
work on November 3, 2008.”5 It also made a preliminary determination that appellant was at
fault in creating the overpayment because she knew or reasonably should have known that she
was receiving compensation based on an incorrect pay rate. OWCP advised appellant that she
could request waiver of recovery of the overpayment and that she could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. It requested that she
complete and return the enclosed financial information questionnaire (Form OWCP-20) within
30 days even if she was not requesting waiver of the overpayment.
Appellant submitted a Form OWCP-20 she completed on November 21, 2014 and
requested waiver of recovery of the overpayment. She participated in a telephone conference on
May 19, 2015 with an OWCP claims examiner.
In a May 19, 2015 decision, OWCP found that appellant received a $39,904.20
overpayment of compensation for the period January 18, 2005 to November 2, 2008 again noting
that she was paid compensation for this period “using the incorrect weekly pay rate of $847.36
instead of the correct weekly pay rate of $604.62, after returning to work on

4

Docket No. 09-1758 (issued April 13, 2010). The facts set forth in the Board’s prior decision are incorporated
herein by reference.
5

OWCP provided figures for the amount appellant received from January 18, 2005 to November 2, 2008 at the
weekly pay rate of $847.36 and the amount she would have received for this period at the weekly pay rate of
$604.62.

3

November 3, 2008.”6 It found that she was at fault in creating the overpayment, thereby
precluding waiver of the overpayment.7
LEGAL PRECEDENT
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.8 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”9
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits,
OWCP is required by statute and regulation to make findings of fact.10 OWCP procedures
further specify that a final decision of OWCP “should be clear and detailed so that the reader
understands the reason for the disallowance of the benefit and the evidence necessary to
overcome the defect of the claim.”11 These requirements are supported by Board precedent.12
ANALYSIS
The Board finds that OWCP did not meet its burden to establish that appellant received a
$39,904.20 overpayment of compensation. OWCP did not provide appellant an adequate
explanation of how it determined that she received a $39,904.20 overpayment of compensation.
In its October 30, 2014 preliminary determination and May 19, 2015 decision, it indicated that
appellant received a $39,904.20 overpayment of compensation during the period January 18,
2005 to November 2, 2008 because she received compensation based on an incorrect pay rate.
However, OWCP did not provide an adequate explanation for this determination. It did not
6

OWCP again provided figures for the amount appellant received from January 18, 2005 to November 2, 2008 at
the weekly pay rate of $847.36 and the amount she would have received for this period at the weekly pay rate of
$604.62.
7

OWCP indicated that it would “deduct the amount of $39,904.20 from future compensation payments,” but as
recovery from continuing compensation benefits under FECA is not involved in this case, the Board has no
jurisdiction over the method of recovery of the $39,904.20 overpayment. See Levon H. Knight, 40 ECAB 658,
665 (1989).
8

5 U.S.C. § 8102(a).

9

Id. at § 8129(a).

10

Id. at § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
12

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

provide a description of how it calculated the proper pay rate for the period January 18, 2005 to
November 2, 2008 or how this would have affected appellant’s entitlement to compensation for
this period.
The record contains an OWCP fiscal payment worksheet completed on June 13, 2014 in
which it was reported that appellant was paid based on a weekly pay rate of $847.36 for the
period January 18, 2005 to November 2, 2008. The worksheet also contains a calculation
regarding how much appellant would receive for the period January 18, 2005 to November 2,
2008 if the payments were based on a weekly pay rate of $604.62 per week. It was noted,
without explanation, that appellant was only entitled to a weekly pay rate of $604.62 per week.
The document lists appellant’s date-of-injury pay rate as $13.39 per hour, and lists night
differential as $10.64 per week, Sunday premium pay as $33.40 per week, and holiday pay as
$23.18 per week. However, the document does not contain any explanation about the sources of
these figures or how they might have been used to calculate appellant’s pay rate.
As noted above, in deciding matters pertaining to a given claimant’s entitlement to
compensation benefits, OWCP is required by statute and regulation to make findings of fact.13
In the absence of further findings and reasoning, it has not justified its determination that
appellant received a $39,904.20 overpayment of compensation.
Under the present
circumstances, appellant would not understand the precise defect of her claim and the kind of
evidence, which would tend to overcome it.14
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment in the amount of $39,904.20.

13

See supra note 10.

14

Given the Board’s finding that OWCP did not establish that appellant received a $39,904.20 overpayment of
compensation, it is not necessary to consider whether OWCP properly found that appellant was at fault in the
creation of the overpayment of compensation, thereby precluding waiver of recovery of the overpayment.

5

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2015 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

